DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 23, 2020 has been entered.

Response to Arguments
Applicants argue that the prior art cited fails to teach the claims as amended.  Applicants arguments are persuasive, however, the 101 rejection remains for reasons as set forth below.  It is noted that receiving dictionary data, which is to be used in common in speech and morphological analysis, to save memory consumption is not significantly more

Claim Rejections - 35 USC § 101
          35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The claims are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claims are directed to the abstract idea of generating information, as explained in detail below. 
The limitation of generating co-occurring word information that contains word information enabling identification of each word registered in the dictionary data, and co-occurrence information about co-occurrence, with respect to the each word, of words included in the text data as drafted, is a process that, under its broadest reasonable interpretation, covers performance of mental processing. That is, other than reciting “a processor and a memory” nothing in the claim element precludes the steps from practically being performed by mental processing. For example, the language, generating, based on the dictionary data, index information that indicates relative position of each phoneme code including phoneme codes included in phoneme notation of each word registered in the dictionary data, initial phoneme code of the phoneme notation, and last phoneme code of the phoneme notation (can be done by a user having particular data written down and labeled accordingly), identifying, based on the index information generated at the second generating, phoneme notations included in received phoneme notation data from among phoneme notations of words registered in the dictionary data, and identifying words corresponding to the identified phoneme notations (can be done by a user identifying particular data written on the paper) and   The present claim language under its broadest reasonable interpretation, covers performance of mental processing and recites generic computer components, which all falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  It is noted that the claims were amended to include that the text data is a corpus that represents data of a large volume of natural sentences and that the noted features of the claims can into a practical application of the exception.  The claims do not generate or use particular processing for a particular purpose.  The steps are types of observations, evaluations and/or judgments that are characteristics of mental processing that may be practically performed in the human mind.  An improvement to a technology or technical field may be indicative that an additional element or combination of elements integrates the exception into a practical application. However, an additional element that merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, may be indicative that the judicial exception is not integrated into a practical application.  This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements which are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.
Dependent claims 2-3 and 5 provide similar steps of identifying data and extracting information from the data which all fall under the mental processing groups which includes concepts performed in the human mind (including an observation, evaluation, judgment and/or opinion).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKIEDA R JACKSON whose telephone number is (571)272-7619.  The examiner can normally be reached on Mon - Fri 6:30a-2:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JAKIEDA R JACKSON/Primary Examiner, Art Unit 2657